DETAILED ACTION
Response to Amendment
The preliminary amendment was received 12/4/20. Claims 1-20 are pending.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Regarding claim 9, line 5’s “based one or more images” ought to be amended
to--based on one or more images--.
Regarding claim 10, line 3’s “the second part…exceeds the third threshold” ought to be amended to:
--the second part….exceeds the second accuracy threshold--
consistent with:
claim 8, line 4’s “the second part…exceeds the second accuracy threshold”; or
claim 7, last line’s “the second part…exceeds the second accuracy threshold; or
claim 1, line 31’s “a second accuracy threshold”.
Appropriate correction is required.






Drawings
The drawings are objected to because fig. 10:1010’s “and”, emphasis added:
“Updating the second groups and the unqualified dataset based on the third classification result”

is misleading in view of applicant’s specification of 12/04/20 and ought to amended to:
“Updating the second groups and/or the unqualified dataset based on the third classification result”.

Via 35 USC 112(a) support, specification of 12/04/20, emphasis added:

“[0121] In 1010, the processing device 112 (e.g., the classification unit 540) may update the second groups and/or the unqualified dataset based on the third classification result. In some embodiments, one or more images in the unqualified dataset may be incorporated into at least one of the second groups. For example, an image associated with a first subject "A" in the unqualified dataset may be incorporated into a second group corresponding to a second subject "B". In some embodiments, one or more images in the second groups may be incorporated into the unqualified dataset. For example, an image associated with a second subject "C" in the second groups may be incorporated into a set in the unqualified dataset corresponding to a first subject "D".”











emphasis added “and”:
“[0097] In 814, the processing device 112 (e.g., the classification unit 540) may update the qualified dataset, the unqualified dataset, and the second identification model. In some embodiments, at least one portion of image data in the second part corresponding to a specific first subject may be classified into the first part corresponding to the specific first subject or another first subject (also referred to as a target first subject). Then the qualified dataset and the unqualified dataset may be updated based on the re-classified image data. The qualified dataset may be expanded by incorporating the re-classified image data. For example, an image corresponding to a first subject "A" in the unqualified dataset may be incorporated into a first part corresponding to a first subject "B" or the first subject "B" in the qualified dataset. The unqualified dataset may be updated by removing the re-classified image data.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Accordingly:
35 USC 112(f) is NOT being invoked for claims 1-20 with respect to means-plus-function regarding system/apparatus claims and step-plus-function regarding method/process claims.
For example, method claim 14, line 2’s “a computing device” is modified by structure to one of ordinary skill in computers and/or does not perform a function. Thus, “a computing device” does not invoke 35 USC 112(f). 


The claims are interpreted in view of MPEP, emphasis added:
“2111    Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]
   
CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).”;










2111.04    "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses [R-10.2019] 
II.    CONTINGENT LIMITATIONS
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”

For example:
system claim 1, lines 11,12 has the contingent limitation of “when executing”; thus, all steps are “required” in claim 1;
system claim 20, line 3 has the contingent limitation of “when executed”; thus, all steps are “required” in claim 20; and
	method claim 14 has no contingent limitation; thus, MPEP 2111.04 is not applicable to claim 14: instead, via MPEP 2143.03, shown below, claim 14 “does not require that feature” via “alternatives”; and
method claim 18, line 6 has the contingent limitation “whether”; thus, “neither step A or B is required by the broadest reasonable interpretation” because “the condition(s) precedent are not met” in method claim 18.
system claim 7’s “whether”, including claim 9, is interpreted such that all limitations are “required” because there is structure for “whether” (like a diamond YES/NO decision box) in parent system claim 1: “instructions” with “processor”.

2143.03    All Claim Limitations Must Be Considered [R-10.2019]

"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).

Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).

As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).

Thus claim 14’s, based on the preliminary amendment of 12/4/20, “broadest reasonable interpretation” is in the context of being “optional” and thus one of the “alternatives” has not limit the scope of a claim under the broadest reasonable claim interpretation”.
In contrast, claim 11, “does…require” the claimed “the second part; otherwise, claim 11 would confusingly “incorporate” itself “into” itself: “incorporate the image data in the into the first part”.











obtaining a data cleaning request and a dataset from the data providing system, the dataset including multiple groups of image data;

in response to the data cleaning request of the data providing system:

determining first groups of image data from the multiple groups, each of the first groups of image data associated with a characteristic of a first subject;

obtaining, based on the first groups of image data, a first identification model configured with a first accuracy threshold;

classifying, based on the first identification model, the first groups of image data to generate a first classification result in which each of the first groups of image data is classified into a first part 

obtaining, based on the image data in the qualified dataset, an initial second identification model with a second accuracy threshold; 

in each 

classifying, based on a second identification model, the unqualified

updating the qualified dataset and the unqualified dataset based on the second classification result; and

updating, based on the updated qualified dataset, the second identification model; and 

determining a cleaned dataset based on the updated qualified dataset or the updated second identification model 
and/or” comprising “alternatives” is “optional” comprising “two options” via Dictionary.com:
IDIOMS AND PHRASES WITH AND/OR
and/or
Both or either of two options. For example, His use of copyrighted material shows that the writer is careless and/or dishonest. This idiom originated in legal terminology of the mid-1800s.

Thus, claims 15-19 are interpreted under the broadest reasonable interpretation (BRI) in the same way as claim 14 regarding the alternatives of “and/or”:
Claims 1 and 20 including , claims 2-13, are interpreted under the broadest reasonable interpretation (BRI) in the same way as claim 14 regarding the alternatives of “and/or”:




























a data exchange port of the system to receive one or more datasets from the data providing system and one or more identification models from the service providing system;

a data transmitting port of the system connected to the data providing system and the service providing system for conducting content identification;

one or more storage devices including one or more sets of instructions for data cleaning;

one or more processors in communication with the data exchange port, the data transmitting port, and the one or more storage devices, wherein when executing the one or more set of instructions, the one or more processors:

obtain a data cleaning request and a dataset from the data providing system, the dataset including multiple groups of image data;

in response to the data cleaning request of the data providing system:
determine first groups of image data from the multiple groups, each of the first groups of image data associated with a characteristic of a first subject;
obtain, based on the first groups of image data, a first identification model configured with a first accuracy threshold;
classify, based on the first identification model, the first groups of
image data to generate a first classification result in which each of the first groups of image data is classified into a first part the first subject with a first probability greater than the first accuracy threshold, and image data in the 
obtain, based on the image data in the qualified dataset, an initial second identification model with a second accuracy threshold; 

in each of ,
classify, based on a second identification model
update the qualified dataset and the unqualified dataset based on the second classification result; and
update, based on the updated qualified dataset, the second identification model; and

determine a cleaned dataset based on the updated qualified dataset or the updated second identification model 




obtaining a data cleaning request and a dataset from the data providing system, the dataset including multiple groups of image data;

in response to the data cleaning request of the data providing system: 

determining first groups of image data from the multiple groups,
each of the first groups of image data associated with a characteristic of a first subject;

obtaining, based on the first groups of image data, a first identification model configured with a first accuracy threshold;

classifying, based on the first identification model, the first groups of image data to generate a first classification result in which each of the first groups of image data is classified into a first part 

obtaining, based on the image data in the qualified dataset, an initial second identification model with a second accuracy threshold; 

in each 
classifying, based on a second identification model, the unqualified dataset to generate a second classification result that identifies a portion of the 
updating the qualified dataset and the unqualified dataset based on the second classification result; and
updating, based on the updated qualified dataset, the second identification model; and 
determining a 


The claimed “part” (as in “generate a classification result in which each of the first groups of image data is classified into a first part and/or a second part” in claim 14, lines 14,15) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
part
noun
1	a portion or division of a whole that is separate or distinct; piece, fragment, fraction, or section; constituent:
the rear part of the house;
to glue the two parts together.
2	an essential or integral attribute or quality:
a sense of humor is part of a healthy personality.
3	a section or division of a literary work.
4	a portion, member, or organ of an animal body.
5	any of a number of more or less equal quantities that compose a whole or into which a whole is divided:
Use two parts sugar to one part cocoa.
6	an allotted portion; share.
BRITISH DICTIONARY DEFINITIONS FOR PART (1 OF 2)
part
noun
1	a piece or portion of a whole
2	an integral constituent of something: dancing is part of what we teach
3	a	an amount less than the whole; bit: they only recovered part of the money
b	(as modifier)an old car in part exchange for a new one
4	one of several equal or nearly equal divisions: mix two parts flour to one part water
5	a	an actor's role in a play
b	the speech and actions which make up such a role
c	a written copy of these
6	a person's proper role or duty: everyone must do his part
7	(often plural) region; area: you're well known in these parts
8	anatomy any portion of a larger structure
9	a component that can be replaced in a machine, engine, etc: spare parts
10	US, Canadian and Australian the line of scalp showing when sections of hair are combed in opposite directions: British equivalent: parting

wherein “division” is defined:




noun
the act or process of dividing; state of being divided.

wherein “dividing” or divided” is defined, emphasis added “classify”:
divide
verb (used with object), di·vid·ed, di·vid·ing.
1	to separate into parts, groups, sections, etc.
2	to separate or part from something else; sunder; cut off.
3	to deal out in parts; distribute in shares; apportion.
4	to cleave; part.
5	to separate in opinion or feeling; cause to disagree:
The issue divided the senators.
6	to distinguish the kinds of; classify.
7	Mathematics.
a	to separate into equal parts by the process of mathematical division; apply the mathematical process of division to:
Eight divided by four is two.
b	to be a divisor of, without a remainder.
8	to mark a uniform scale on (a ruler, thermometer, etc.).














The claimed “qualified” (as in “the first parts of the first groups constituting a qualified dataset, the second parts of the first groups constituting an unqualified dataset” in claim 14, lines 19-21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
qualified
adjective
1	having the qualities, accomplishments, etc., that fit a person for some function, office, or the like.
2	having the qualities, accomplishments, etc., required by law or custom for getting, having, or exercising a right, holding an office, or the like.
3	modified, limited, or restricted in some way:
a qualified endorsement.

The claimed “threshold” (as in “obtaining, based on the image data in the qualified dataset, an initial second identification model with a second accuracy threshold” in claim 14, lines 22,23) is interpreted in light of applicant’s disclosure as one of skill in the art would and definition thereof via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR THRESHOLD
threshold
noun
1	Also called: doorsill a sill, esp one made of stone or hardwood, placed at a doorway
2	any doorway or entrance
3	the starting point of an experience, event, or venture: on the threshold of 
manhood
4	psychol the strength at which a stimulus is just perceived: the threshold of consciousness Compare absolute threshold, difference threshold
5	a	a level or point at which something would happen, would cease to 
happen, or would take effect, become true, etc
b	(as modifier)threshold price; threshold effect
6	a	the minimum intensity or value of a signal, etc, that will produce a 
response or specified effect: a frequency threshold
b	(as modifier )a threshold current
7	(modifier) designating or relating to a pay agreement, clause, etc, that raises wages to compensate for increases in the cost of living.


The claimed “iterations” (as in:
“in each of one or more iterations
		classifying….
		updating…; and
		updating” in claim 14, lines 24-33)

is interpreted in light of applicant’s disclosure of 12/4/20:
“[0064] The classification unit 540 may classify a dataset and/or intermediate data generating in a process for cleaning the dataset. In some embodiments, the classification unit 540 may classify a dataset into one or more first groups and one or more second groups according to the data size of each of the first groups and one or more second groups. In some embodiments, the classification unit 540 may classify the first groups based on a first identification model to generate a first classification result. The first classification result may include a first part and a second part for each of the first groups. The image data in the first part may correspond to a first subject with a first probability greater than a second threshold. The image data in the second part may correspond to the first subject with a second probability below the second threshold. The first parts of the first groups may constitute a qualified dataset, and the second parts of the first groups may constitute an unqualified dataset. In some embodiments, the data cleaning module 430 may classify the unqualified dataset by performing one or more iterations based on features. In each of the one or more iterations, the classification unit 540 may classify, based on a second identification model, the image data in the second parts of the first groups to generate a second classification result that identifies a portion of the second parts of the first groups to be incorporated into the qualified dataset. The classification unit 540 may update the qualified dataset and the unqualified dataset based on the second classification result in each of the one or more iterations. The classification unit 540 may further update the second identification model based on the updated qualified dataset. In some embodiments, the data cleaning module 430 may determine the cleaned dataset based on the updated qualified dataset or the updated second identification model to be provided to the data providing system 130 or the service providing system 140.”

and definition thereof via Dictionary.com:











noun
1	the act of repeating; a repetition.
2	Mathematics.
a	Also called successive approximation . a problem-solving or computational method in which a succession of approximations, each building on the one preceding, is used to achieve a desired degree of accuracy.
b	an instance of the use of this method.
3	Digital Technology.
a	a repetition of a statement or statements in a computer program.
b	a different version of an existing data set, software program, hardware device, etc.:
A new iteration of the data will be released next month.
4	a different form or version of something:
He designed the previous iteration of our logo.
5	a development strategy that involves a cyclical process of refining or tweaking the latest version of a product, process, or idea to make a subsequent version:
Our startup is relying on rapid iteration in the next software development cycle.

wherein “repeating” is defined:
repeat
verb (used with object)
1	to say or utter again (something already said):
to repeat a word for emphasis.
2	to say or utter in reproducing the words, inflections, etc., of another:
to repeat a sentence after the teacher.
3	to reproduce (utterances, sounds, etc.) in the manner of an echo, a phonograph, or the like.
4	to tell (something heard) to another or others.
5	to do, make, or perform again:
to repeat an action.
6	to go through or undergo again:
to repeat an experience.
verb (used without object)
7	to do or say something again.
8	to cause a slight regurgitation:
The onions I ate are repeating on me.
9	to vote illegally by casting more than one vote in the same election.







repetition” is defined, emphasis added “something made by or resulting from repeating”:						
repetition
noun
1	the act of repeating, or doing, saying, or writing something again; repeated action, performance, production, or presentation.
2	repeated utterance; reiteration.
3	something made by or resulting from repeating.
4	a reproduction, copy, or replica.
5	Civil Law. an action or demand for the recovery of a payment or delivery made by error or upon failure to fulfill a condition.

Thus, the disclosure of 12/4/20 supports both of “the act of repeating; a repetition” (verb and noun forms, respectively) of said: 
iteration
noun
1	the act of repeating; a repetition.














The claimed “to be” (as in “generate a second classification result that identifies a portion of the second parts of the first groups to be incorporated into the qualified dataset” in claim 14, lines 26-28 or “determining the a cleaned dataset…to be provided to the data providing system” in claim 14, last limitation) is interpreted in light of applicant’s disclosure and MPEP 2103 C. Review the Claims, 4th paragraph:
“The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.”; and







II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
“The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).”



The claimed “update” (as in “updating the qualified dataset” in claim 14, line 31) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
update
verb (used with object), up·dat·ed, up·dat·ing.
1	to bring (a book, figures, or the like) up to date as by adding new information or making corrections:
to update a science textbook.
2	Computers. to incorporate new or more accurate information in (a database, program, procedure, etc.).
3	to bring (a person, organization, etc.) up to date on a particular subject:
The magazine article will update you on the international situation.











The claimed “determining” (as in “determining a cleaned dataset based on the updated qualified dataset” in claim 14, lines 35,36) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “to conclude or ascertain”:
determine
verb (used with object), de·ter·mined, de·ter·min·ing.
1	to conclude or ascertain, as after reasoning, observation, etc.
2	to settle or decide (a dispute, question, etc.) by an authoritative or conclusive decision.
3	to cause, affect, or control; fix or decide causally:
Demand for a product usually determines supply.
4	to give direction or tendency to; impel.
5	Geometry. to fix the position of.
6	Logic. to limit (a notion) by adding differentiating characteristics.
7	Chiefly Law. to put an end to; terminate.
8	to lead or bring (a person) to a decision.
9	to decide upon.

wherein “ascertain” is defined, emphasis added “learn with certainty or assurance”:
ascertain
verb (used with object)
1	to find out definitely; learn with certainty or assurance; determine:
to ascertain the facts.
2	Archaic. to make certain, clear, or definitely known.










The claimed “port” (as in “a data exchange port of the system to receive one or 
more datasets” in claim 1) is interpreted in light of applicant’s disclosure and definition 
thereof via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR PORT
port
An opening, as in a cylinder or valve face, for the passage of steam or fluid.

A place where data can pass into or out of a central processing unit, computer, or peripheral. With central processing units, a port is a fixed set of connections for incoming and outgoing data or instructions. With computers and peripherals, a port is generally a socket into which a connector can be plugged.

	














The claimed “equalization” (as in “determine an equalization feature” in claim 9) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
equalize
verb (used with object), e·qual·ized, e·qual·iz·ing.
1	to make equal:
to equalize tax burdens.
2	to make uniform:
to equalize a rate of production.

wherein “uniform” is defined:
uniform
adjective
1	identical or consistent, as from example to example, place to place, or moment to moment:
uniform spelling;
a uniform building code.
2	without variations in detail:
uniform output;
a uniform surface.
3	constant; unvarying; undeviating:
uniform kindness;
uniform velocity.
4	constituting part of a uniform:
to be issued uniform shoes.
5	Mathematics. occurring in a manner independent of some variable, parameter, function, etc.:
a uniform bound.

wherein “constant” is defined, emphasis added “regular”:
constant
adjective
1	not changing or varying; uniform; regular; invariable:
All conditions during the three experiments were constant.
2	continuing without pause or letup; unceasing:
constant noise.
3	regularly recurrent; continual; persistent:
He found it impossible to work with constant interruption.
4	faithful; unswerving in love, devotion, etc.:
a constant lover.
5	steadfast; firm in mind or purpose; resolute.
6	Obsolete. certain; confident.


equalize
equalise
verb
1	(tr) to make equal or uniform; regularize
2	(intr) (in sports) to reach the same score as one's opponent or opponents









































Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions below.
Claims 14-18,19 and 1-4,6,7,18’,8-13 and 20, in that order, is/are rejected under 35 U.S.C. 103 as being unpatentable over Escalante (Cleaning Training-Datasets with Noise-Aware Algorithms) in view of Jeffery et al. (US Patent 10,614,373). Claim 18 is rejected twice as 18 and 18’, below.




Regarding claim 14, Escalante teaches a method for interacting with a data providing (via “a widely used machine learning repository: UCI”, cited below, section 5.2) system (comprising fig 1: “Block diagram of the base noise-aware algorithm”) and a service providing system, the method implemented on a computing device having at least one processor and at least one computer-readable storage medium, the method comprising:
obtaining a data cleaning request (via “requested…data…cleaning”, cited below, section 4 last paragraph) and a dataset (or “data set”, cited below, section 4, 2nd & 3rd paragraphs) from the data providing system (represented in fig. 1: “Data preprocessing” and “End”), the dataset (said or “data set”) including multiple groups (or one group of images for each person as shown in fig. 5: “Sample image… simulated… image”) of image data (as shown in fig. 5);
in response to the data cleaning request (said via “requested…data…cleaning” represented in fig. 1: “Generate a new observation of i”) of the data providing (said via “a widely used machine learning repository: UCI”) system (said comprising fig 1: “Block diagram of the base noise-aware algorithm”):
determining first groups (each comprising “a subset”) of image data from the multiple groups (said or one group of images for each person as shown in fig. 5: “Sample image… simulated… image”), each of the first groups (said each comprising “a subset”) of image data associated with a (facial) characteristic (as shown in fig. 5) of a first subject (of a “camera”, cited below, section 4: 2nd & 3rd paragraphs, of fig. 5);
st 3 paragraphs, comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) configured with a first accuracy threshold (comprised by “the thresholds”, section 4, 7th & 8th paragraphs);


















st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) with a second (via a “new…class needs to be predicted” relative to the 1st old class) accuracy threshold (said comprised by “the thresholds”); 
in each of one  (or repetitions, comprising something made by or resulting from repeating, via “the re-measurement idea” that makes or generates pictures via fig. 1: “Generate a new observation of i” resulting from repeating measurements, wherein “observations were pictures”)











st old class) identification model (said or “machine learning algorithm” comprising “modeling”), the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said comprising an “example…class” resulting in “correct classifications”) to generate a second (said via the “new…class needs to be predicted” relative to the 1st old class) classification result (said resulting in “correct classifications”) that identifies a portion (or “a new instance…class” via said via resulting in “correct classifications”) of the  (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) being the initial (via said old class) second (via said new class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) or an updated second identification model determined in a prior iteration;

updating (via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) the qualified (said via a “feature” “center”)  dataset (said via resulting in “correct classifications”) and the unqualified  (said and thus “are considered outliers” relative to said “feature” “center”)   dataset (said via resulting in “correct classifications”) based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) classification result (said resulting in “correct classifications”); and
updating, based on the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) qualified (said via a “feature” “center”) dataset (said via resulting in “correct classifications”), the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”); and 







a cleaned (via fig. 1: “End”) dataset (said resulting in “correct classifications”) based on the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) qualified (said via a “feature” “center”) dataset (said via resulting in “correct classifications”) or the updated second identification model 
Section: “1 Introduction”, 2nd paragraph:
“Data cleaning is a well studied task in many areas dealing with databases, nevertheless, this task requires a large time investment. Indeed, between 30% to 80% of the data analysis task is spent on cleaning and understanding the data [9]. An expert can clean the data, but this requires a large time investment, growing with the number of observations in the data set, which results in expensive costs. From here arises
the need to automate this task. However, this is not easy, since useful anomalies and noise may look quite similar to an algorithm. For this reason we need to endow to such algorithm with more human-like reasoning. In this work the re-measurement idea is proposed; this approach consist of detecting suspect data and, by analyzing new observations of these objects, substitute errors while retaining anomalies and correct data for a posterior analysis. This idea is based on the natural way in which a human clarifies his/her doubts when he/she is not sure about the correctness of a datum.
When a person is doubtful about an object’s observation, a new observation or many more can be obtained to confirm or discard the observer’s hypothesis.”;





2 Related Work”, 4th paragraph:
“Prototype [29] and instance selection [5] implicitly can eliminate instances degrading the performance of instancebased learning algorithms. Other algorithms saturate a dataset with the risk of eliminating all objects that could define a concept or class, these methods include the use of instance pruning trees [18] and the saturation filtering algorithm [15]. Ensembles of classifiers had been successfully used to identify mislabeled instances in classification problems [7, 31, 8], however, once again the identified instances are deleted from the data set.”

Section “3.2 Kernel based novelty detection”, 1st paragraph:
“In order to develop an accurate noise-aware algorithm we need first a precise method for novelty detection. We decided to use a novelty detection algorithm that has outperformed others in an experimental comparison [11]. This algorithm presented in [28] computes the center of mass for a dataset in feature space by using a kernel matrix K, then a threshold t is fixed by considering an estimation error (Eq. 3) of the empirical center of mass, as well as distances between objects and such center of mass in a dataset.
…(3)
where φ = max(diag(K)), and K is the kernel matrix of the dataset with size n × n; δ is a confidence parameter for the detection process. Therefore, the observations with
distances to the center of mass exceeding t, are considered outliers.”;

Section “4 Noise-Aware Algorithms”, 2nd and 3rd paragraphs:
“Before introducing the noise-aware algorithms, the remeasuring process must be clarified. Given a set of instances: X = {x1, x2,...,xn}, with xi ∈ Rn (generated from a known and controlled process by means of measurement instruments or human recording), we have a subset S ⊂ X of instances xs i with S = {xs 1, xs 2,...,xs m} and
m << n that, according to a method for anomaly detection are suspect to be incorrect observations. Therefore, the re-measuring process consists of generating another observation xs i for each of the m objects, in the same conditions and using the same configuration that when the original observations were made.”
For example, in case our observations were pictures for face recognition, the re-measuring process would consists of taking another picture for every suspect person-object in our data set. The new pictures should be taken to the original objects persons) in a place with similar illumination, in the same pose and using the same zoom and camera resolution.”;










4 Noise-Aware Algorithms”, 5th paragraph:
“In the next step, suspect data are identified by using the anomaly detection method described in Section 4.2. Then, a confidence level cl is calculated; this cl indicates how rare an object is, and it can be used to determine the number of new measurements to obtain for each of the suspicious instances; the value of cl is 1 for common instances and around 2 to 5 for noise and outliers. cl is obtained from the distance of the suspect instances to the center of mass (in the feature space) of the full data set, and it is defined in (4).
cli = 1 if log(di ∗ C) ≤ 0
round(log(di ∗ C)) otherwise (4)
where di is the distance in feature space of the suspect instance xs 1 to the center of mass of the full data set, and C is a scaling constant. di Is obtained from the kernel-based novelty detection algorithm.”;

Section “4 Noise-Aware Algorithms”, 7th and 8th paragraphs:
“For the anomaly-noise discrimination we decided to use a kernel, since kernels can be used to calculate similarity between objects [16]. Several kernels were tested, but the kernel that best distinguished among dissimilar instances was the extended radial basis function (Eq. 5) with σ = 0.25, this value was chosen experimentally.

k(x, y) = exp x − y	2 2σ2  (5)

Based on the result of applying the above kernel to the original observation and its new measurements we generated simple rules to discriminate among noise, outliers and common instances. Our approach is based on the idea that having several observations of the same object can be very helpful in deciding if an observation is correct or it can be noisy. That is, for correct observations the original measurement and its re-measurements must be very similar (if not identical), while for noisy observations the original measurement and its new ones should differ one of another. Assuming that any (or some) of the measurements, for that object, is correct.
If an object is correct, based on the below decision rules, the algorithm leaves that object intact. Otherwise, the noisy observation is substituted by one in the new measurements, according to some approach depending on the application
and data. The generated decision rules were:

O =
not − outlier if kavg ≥ 0.99 and cl = 1
outlier if kavg ≥ 0.8 and cl ≥ 2
noise otherwise

where kavg = 1 cl cl j=1 k(x, yj ), is the average of the kernel evaluations given a suspect instance x and its cl new measurements y1,...,ycl as inputs. kavg tells us how similar are the original observation and the corresponding cl new measurements for an object. The values for the thresholds worked well for the astronomical domain we used. A small modification was done for the other domains, although this is not a difficult task.”;
4 Noise-Aware Algorithms”, last paragraph:
“In summary, the algorithm first preprocess the data (if necessary), then it detects the suspect data using the kernel-based novelty detection algorithm. Then a cl value is calculated and cl new measurements are requested for each suspect observation. Next, we apply the decision rules to discriminate correct and erroneous observations. Finally, noisy observations are substituted while correct data remain not affected. The algorithm from Figure 1 can be used for cleaning datasets, eliminating all of the noise and retaining correct observations. However the usefulness of this sort of algorithms is not limited to data cleaning. In [12] a modification of this algorithm is used to strengthen a learning algorithm, obtaining promising results.”; 

Section: “5.2 Affecting the UCI datasets”:
“In order to test the generality of our approach we decide to use benchmark data. To this end we decided to use data from a widely used machine learning repository: UCI [4]. We selected 5 regression datasets and 5 classification datasets, which are described in Table 1.”;






























6 Experimental Results”,1st 3 paragraphs:
“We performed several experiments in order to test the performance of the method described in the Section 4. We used the machine learning training-datasets outlined in the last Section. For each dataset we performed 3 experiments and the average is presented in the tables. For every experiment each dataset was affected in a similar way: 5% of the data were affected with noise and another 5% of the data were affected by inserting outliers (useful-anomalies). The difference lies in the way that the noise and outliers were generated for each dataset, see Section 5 for a description
of this process.
In this work we used locally weighted linear regression (LWLR) as our learning algorithm. LWLR is part of the group of instance based learning algorithms. This kind
of algorithm stores some or all of the training examples and then postpone any generalization effort until a new instances class needs to be predicted. At this moment the algorithm attempt to fit the training examples only in a region around the query point1. We choose LWLR as our machine learning algorithm because its training time is equal to zero. We perform many experiments, so with LWLR we avoid the training process time. Furthermore results from [13] show that LWLR outperforms artificial neural networks and self organizing maps in the prediction of stellar atmospheric parameters.
Each experiment consists of applying the algorithm from Figure 1 to each of the datasets. We compare some parameters such as: percentage of outliers (O.D.) and noise detected (N.D.), confusions between noise and outliers, number of new measurements needed for noisy observations (CLN), percentage of true positives (TP) and false positives (FP), as well as recall, precision and F measure value. Furthermore, we reported the percentage of accuracy improve-ment using the LWLR learning algorithm after applying our noise-aware algorithm; taking as baseline the accuracy of
the learning algorithm in the affected dataset without any processing.”

wherein “machine learning” is defined
BRITISH DICTIONARY DEFINITIONS FOR MACHINE LEARNING
machine learning
noun
1	a branch of artificial intelligence in which a computer generates rules underlying or based on raw data that has been fed into it

wherein “artificial intelligence” is defined:
BRITISH DICTIONARY DEFINITIONS FOR ARTIFICIAL INTELLIGENCE
artificial intelligence
noun
1	the study of the modelling of human mental functions by computer programs: Abbreviation: AI

wherein “modeling” is defined:




noun
1	the act, art, or profession of a person who models.
2	the process of producing sculptured form with some plastic material, as clay.
3	the technique of rendering the illusion of volume on a two-dimensional surface by shading.
4	the treatment of volume, as the turning of a form, in sculpture.
5	the representation, often mathematical, of a process, concept, or operation of a system, often implemented by a computer program.
6	Also called imitation. Psychology. therapy in which a particular behavior is elicited by the observation of similar behavior in others; and

Penultimate page, right column, description of “Figure 7”:
“Figure 7. Prediction accuracy improvement in term of percentage for the UCI datasets. Line with circles, represents the percentage of error reduction for regression
datasets. Line with squares, represents the percentage of correct classifications for classification datasets, the dots in black are the baseline percentages of correct classifications.”).

Thus, Escalante I does not teach, as indicated in bold above, when considered as a whole the claimed:
“or an updated second identification model determined in a prior iteration;
updating the qualified dataset and the unqualified dataset based on the second classification result; and
updating, based on the updated qualified dataset, the second  identification model; and 
…based on the updated qualified dataset or the updated second identification model.”
	





in each of one or more iterations (via “retrain the model” or “incremental re-training of the model”)…
to be incorporated into the qualified dataset (via fig. 9:910: “Add the object to a first cluster” represented in fig. 6:610: “Input Data Analysis”)…
or an updated second identification model determined in a prior iteration;
updating the qualified dataset and the unqualified dataset (via fig. 2:230: “update…the training data set” as detailed in fig. 3: “Dataset D1” to “Dataset N”) based on the second (via said “retrain”) classification result (via fig. 6:630: “Predictive Model (Classifier)” represented in fig. 2:205: “an untrained predictive model”); and
updating (incrementally via said via “retrain the model” or “incremental re-training of the model”), based on the updated qualified dataset (said via fig. 2:230: “update…the training data set” as detailed in fig. 3: “Dataset D1” to “Dataset N”), the second identification model (via fig. 2:230: “update the model”); and 
…(fig. 2:220) based on the updated qualified dataset or the updated second identification model (via the output arrow of fig. 2:230: “update the model and…data set” back to said 220) to be provided to the data providing system (as shown in fig. 6:600, 605 and 665 via:




“Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages.  The framework is designed to provide high-quality data for less cost than current state of the art machine learning algorithms/processes) across many real-world data sets.  No initial training/testing phase is needed to generate a model.  No expert human involvement is needed to initially construct and over time maintain the training set and retrain the model.  The framework continues to provide high quality output data even if the input data change, since the framework determines how and when to adjust the training data set for incremental re-training of the model, and the framework can rely on verified data from an oracle (e.g., crowd sourced data) while the model is being re-trained.  The framework has the ability to utilize any high-quality/oracle-provided data, regardless of how the data was generated (e.g., the framework can make use of data that was not collected as part of the training process, such as a separate process in an organization using an oracle to collect correct categories for business).”).

	Thus, one of ordinary skill in machine learning and data fitting, as evidence by both Escalante’s and Jeffery’s teaching of “fit”: cited above/below, can:
a)	insert Escalante’s “machine learning algorithm” at Jeffery’s model generation of fig. 2:205: “an untrained predictive model”, represented in Jeffery’s fig. 6:630: “Predictive Model (Classifier)”;  
b)	run Jeffery’s model generation of fig. 2 based on:
1)	the outlier-inserted “UCI” dataset or an outlier-inserted training face dataset and 
2)	Escalante’s “machine learning algorithm”; and
c)	use Jeffery’s fig. 6 based on the “UCI” dataset and Escalante’s generated “machine learning algorithm” based on step “b)”; and
d)	use Jeffery’s updated clustering of fig. 9:905-920, represented in Jeffery’s fig. 6:610: “Input Data Analysis”; and


c.1,l. 62 to c.2,l.7:
“Data quality fluctuations may affect the performance of a data-driven model, and, in some cases when the data quality and/or statistical distribution of the data has changed over time, the model may have to be replaced by a different model that more closely fits the changed data.  Obtaining a set of accurately distributed, high-quality training data instances for derivation of a model is difficult, time-consuming, and/or expensive.  Typically, high-quality training data instances are data that accurately represent the task being modeled, and that have been verified and labeled by at least one reliable source of truth (an oracle, hereinafter) to ensure their accuracy.
There is a declarative framework/architecture for clear definition of the end goal for the output data.  The framework enables end-users to declare exactly what they want (i.e., high-quality data) without having to understand how to produce such data.  Once a model has been derived from an initial training data set, being able to perform real time monitoring of the performance of the model as well as to perform data quality assessments on dynamic data as it is being collected can enable updating of the training data set so that the model may be adapted incrementally to fluctuations of quality and/or statistical distribution of dynamic data.  Incremental adaptation of a model reduces the costs involved in repeatedly replacing the model.”; and

c.7,ll. 37-43:
“In embodiments, an operator estimate 302 is calculated 410 (as shown in FIG. 4) for each feature.  An operator represents a single data cleaning manipulation action applied to a feature.  Each operator (e.g., normalization) has at most one statistical model to power its cleaning of the data.  In some embodiments, an operator estimate 302 may include multiple operators chained together.” 














Regarding claim 15, Escalante as combined teaches the method of claim 14, further comprising:
obtaining a third identification model (said “machine learning algorithm” as modified via the combination or “a simulated galactic spectrum”) from the service providing system (or “We” or said “machine learning algorithm” as modified via the combination); 
identifying, based on the third identification model (said “machine learning algorithm” as modified via the combination or “a simulated galactic spectrum”), a fraction (said or “a subset”) of the dataset (said or “data set”) to be removed (said via “requested…data…cleaning”), the identified fraction (said or “a subset”) including image data (via “photography” “means”) that fail (via said “the thresholds”) to specify the (facial) characteristic (as shown in fig. 5:photography) of a first subject (via said of a “camera” of fig. 5); and
pre-cleaning (said via “requested…data…cleaning”) the dataset (said or “data set”) based on the third identification model (said “machine learning algorithm” as modified via the combination or “a simulated galactic spectrum”) by removing (said via “requested… data… cleaning”) the identified fraction (said or “a subset”) of the dataset (said or “data set” or via section: “5.1 Stellar Populations Dataset”, 3rd paragraph:










We build a simulated galactic spectrum given constants c1, c2, and c3, with 3 i=1 ci = 1 and ci > 0, that represent the relative contributions of young, medium and old stellar populations, respectively; their reddening parameters r1, r2, r3, and the ages of the populations a1 ∈ {106, 106.3, 106.6, 107, 107.3} years, a2 ∈ {107.6, 108, 108.3108.6} years, and a3 ∈ {109, 1010.2} years, 
g(λ) = 3 i,m=1 cis(mi, ai, λ)(1 − eriλ)
with m ∈ {0.0004, 0.004, 0.008, 0.02, 0.05} in solar units and m1 ≥ m2 ≥ m3, finally we add an artificial redshift Z by:
λ = λ0(Z + 1), 0 < Z ≤ 1
Therefore, the learning task is to estimate the parameters: reddening (r1, r2, r3), metallicities (m1, m2, m3), ages (a1, a2, a3), relative contributions (c1, c2, c3), and redshift Z, from the spectra. For each experiment we considered a dataset of 200 different spectra.”

wherein “spectrum” is defined:

spectrum
noun, plural spec·tra  [spek-truh], spec·trums.
1	Physics.
a	an array of entities, as light waves or particles, ordered in accordance with the magnitudes of a common physical property, as wavelength or mass: often the band of colors produced when sunlight is passed through a prism, comprising red, orange, yellow, green, blue, indigo, and violet.
b	this band or series of colors together with extensions at the ends that are not visible to the eye, but that can be studied by means of photography, heat effects, etc., and that are produced by the dispersion of radiant energy other than ordinary light rays.Compare band spectrum, electromagnetic spectrum, mass spectrum.).








Regarding claim 16, Escalante as combined teaches the method of claim 14 includes:
generating the first identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) by training (via “Training-Datasets used” or “machine learning datasets”) a fourth identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) using the first groups (said or “a subset”) of image data (via:
Section “5 Training-Datasets used”, 1st paragraph:
“In this paper we applied our noise-aware algorithm to clean some machine learning datasets. Previous work on an astronomical domain as well as on benchmark data has been published already [12, 10, 11]. With this paper we are going one step further, applying the algorithm to a benchmark dataset for face recognition: the Olivetti faces database. Furthermore, we compare the performance of noise-aware algorithms through several datasets for different applications. In the remaining of this section we briefly describe the used datasets.”).






Regarding claim 17, Escalante as combined teaches the method of claim 14, wherein obtaining, based on the image data in the first part (said or “example…class” resulting in said “correct classifications”), an initial second identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) with a second accuracy threshold (said comprised by “the thresholds”) includes:
generating the initial second identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) by training the first identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) using the qualified (said via a “feature” “center” corresponding to a sunglasses facial characteristic as shown in fig. 5) dataset (said via resulting in “correct classifications”).









Regarding claim 18, Escalante as combined teaches the method of claim 14, wherein classifying (said resulting in “correct classifications”), based on a second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), the unqualified (said and thus “are considered outliers” relative to said “feature” “center” such as not being in sunglasses “example…class”; thus, “a new…class needs to be predicted”) dataset (said via resulting in “correct classifications”) to generate a second classification result (said resulting in “correct classifications”) that identifies a portion (or “a new instance…class” via said via resulting in “correct classifications”) of the includes:
determining, based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” modified via the combination), whether a third (face) probability (said via “a confidence level cl”) that the image data in the corresponds to a target first subject (said of a “camera” of fig. 5) exceeds the second accuracy threshold (said comprised by “the thresholds”).
Regarding claim 19, Escalante as combined teaches the method ofclaim 14, further comprising:
determining one or more second (said via the “new…class needs to be predicted” relative to the 1st old class) groups (said each comprising  “a subset”) from the multiple groups (said one of which is shown in fig. 5: “Sample image… simulated… image”), a data size (said via “a confidence level cl”) of each of the one or more second (said via the “new…class needs to be predicted” relative to the 1st old class) groups (said each comprising  “a subset”) being below a fifth threshold (via said comprised by “the thresholds”), each of the one or more second (said via the “new…class needs to be predicted” relative to the 1st old class) groups (said each comprising  “a subset”) being associated with a second (said via the “new…class needs to be predicted” relative to the 1st old class) subject (said of a “camera” of fig. 5 or figures 6 showing more subjects from an artist or photographer);










st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment” as modified via the combination) unqualified (said and thus “are considered outliers” relative to said “feature” “center” corresponding to not being in sunglasses “example…class”; thus, “a new…class needs to be predicted”) dataset (said via resulting in “correct classifications”) to generate a third (said via the “new…class needs to be predicted” relative to the 1st old class) classification result (said resulting in “correct classifications”) that identifies a portion (or “a new instance…class” via said via resulting in “correct classifications”) of the unqualified (said and thus “are considered outliers” relative to said “feature” “center” corresponding to not being in sunglasses “example…class”; thus, “a new…class needs to be predicted”) dataset (said via resulting in “correct classifications”) 
updating (via said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), based on the third (said via the “new…class needs to be predicted” relative to the 1st old class) classification result (said resulting in “correct classifications”), the one or more second (said via the “new…class needs to be predicted” relative to the 1st old class) groups (said each comprising  “a subset”); and
st old class) groups (said each comprising “a subset”).














Regarding 1, claim 1 is rejected the same as claim 14. Thus, argument with respect to the prior art presented in claim 14 is equally applicable to claim 1. Accordingly, Escalante teaches a system (or machine learning plus the algorithm of fig. 1) for interacting with a data providing system (via fig. 1: “Data preprocessing” via said via “a widely used machine learning repository: UCI”) and a service providing system, comprising:
a data exchange port of the system (said or machine learning plus the algorithm of fig. 1) to receive (via fig. 1:input-arrows) one or more datasets (said or “data set”) from the data providing system (said via fig. 1: “Data preprocessing”) and one or more identification models (said via “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) from the service (via useful) providing system;
a data transmitting port of the system (said or machine learning plus the algorithm of fig. 1) connected to the data providing system (said via fig. 1: “Data preprocessing”) and the service (via useful) providing system for conducting content identification (or recognition comprising “identified”, cited in the rejection of claim 14);
one or more storage devices (comprised by “computers”, cited above in the rejection of claim 14) including one or more sets of instructions (via said machine learning algorithm”) for data cleaning (said via “requested… data… cleaning”);


one or more processors (comprised by “computers”, cited above in the rejection of claim 14) in communication with the data exchange port, the data transmitting port, and the one or more storage devices, wherein when executing the one or more set of instructions (via said machine learning algorithm”), the one or more processors (said comprised by “computers”, cited above in the rejection of claim 14):
obtain a data cleaning request (said via “requested…data…cleaning”) and a dataset (said or “data set”) from the data providing system (said via fig. 1: “Data preprocessing”), the dataset (said or “data set”) including multiple groups (one of which is shown in fig. 5: “Sample image… simulated… image”) of image data;
 in response to the data cleaning request (said via “requested… data… cleaning”) of the data providing system (said via fig. 1: “Data preprocessing”):
determine first groups (each comprising “a subset”) of image data from the multiple groups (said one of which is shown in fig. 5: “Sample image… simulated… image”), each of the first groups (said each comprising “a subset”) of image data associated with a characteristic (as shown in fig. 5) of a first subject (of a “camera” of fig. 5);
obtain, based on the first groups (said each comprising “a subset”) of image data, a first identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) configured with a first accuracy threshold (said comprised by “the thresholds” used for cleaning data for the “machine learning algorithm”);
 classified into a first part (said or label “example… class” corresponding to said “distinguished …instances” represented in fig. 1 as “Common” “Outer” and “Noise” instances:1st, 2nd , 3rd part, respectively) the first subject (said of a “camera”) with a first probability (said via “a confidence level cl”) greater than the first accuracy threshold (said “the thresholds”), and image data in the 
 an initial second (new-class-example) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) with a second accuracy threshold (said comprised by “the thresholds”); 
in each of one or more iterations (or a noun or in new pictures which is one of said or repetitions, comprising something made by or resulting from repeating, via “the re-measurement idea” that makes or generates pictures via fig. 1: “Generate a new observation of i” resulting from repeating measurements, wherein “observations were pictures”) ,












st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”), the unqualified  (and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) to generate a second classification result (via said resulting in “correct classifications”) that identifies (via said comprising “identified”, cited in the rejection of claim 14) a portion of the 
st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) being the initial (via old) second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) or an updated (via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) second identification model determined in a prior iteration (or a verb or act thereof);
update (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) the qualified (said via a “feature” “center”) dataset (said via resulting in “correct classifications”) and the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) based on the second classification result (said such as said classified or labeled “Outer” or “Noise” instance or labeled training example to be predicted corresponding to said via the “new…class needs to be predicted” relative to the 1st old class); and
update, based on the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) qualified  (said via a “feature” “center”) dataset  (said via resulting in “correct classifications”), the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”); and




a cleaned (via fig. 1: “End”) dataset (via fig. 1: “Outer” “Common” and “measurementi” via “requested… data…cleaning” represented in fig. 1: “Generate a new observation of i” all of which said resulting in “correct classifications”) based on the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) qualified (said via a “feature” “center”) dataset or the updated second identification model 
via:
section “1 Introduction”, 3rd paragraph:
“The proposed methods could be useful in areas such as machine learning, data mining, pattern recognition, data cleansing, data warehousing and information retrieval. Although in this work we oriented our efforts to improve data quality for machine learning training datasets, we tested our developed method on several domains including: astronomy, face recognition and 10 benchmark datasets. This paper is an extension of previously published work [12, 10], applying the re-measurement idea to the face recognition task, in a realistic scenario.”;










4 Noise-Aware Algorithms”, 7th and 8th paragraphs:
“For the anomaly-noise discrimination we decided to use a kernel, since kernels can be used to calculate similarity between objects [16]. Several kernels were tested, but the kernel that best distinguished among dissimilar instances was the extended radial basis function (Eq. 5) with σ = 0.25, this value was chosen experimentally.

k(x, y) = exp	x − y	2 2σ2 (5)

Based on the result of applying the above kernel to the original observation and its new measurements we generated simple rules to discriminate among noise, outliers and common instances. Our approach is based on the idea that having several observations of the same object can be very helpful in deciding if an observation is correct or it can be noisy. That is, for correct observations the original measurement and its re-measurements must be very similar (if not identical), while for noisy observations the original measurement and its new ones should differ one of another. Assuming that any (or some) of the measurements, for that object, is correct.
If an object is correct, based on the below decision rules, the algorithm leaves that object intact. Otherwise, the noisy observation is substituted by one in the new measurements, according to some approach depending on the application
and data. The generated decision rules were:

O =
not − outlier if kavg ≥ 0.99 and cl = 1
outlier if kavg ≥ 0.8 and cl ≥ 2
noise otherwise

where kavg = 1 cl cl j=1 k(x, yj ), is the average of the kernel evaluations given a suspect instance x and its cl new measurements y1,...,ycl as inputs. kavg tells us how similar are the original observation and the corresponding cl new measurements for an object. The values for the thresholds worked well for the astronomical domain we used. A small modification was done for the other domains, although this is not a difficult task.”;

Section “4 Noise-Aware Algorithms”, last paragraph:
“In summary, the algorithm first preprocess the data (if necessary), then it detects the suspect data using the kernel-based novelty detection algorithm. Then a cl value is calculated and cl new measurements are requested for each suspect observation. Next, we apply the decision rules to discriminate correct and erroneous observations. Finally, noisy observations are substituted while correct data remain not affected. The algorithm from Figure 1 can be used for cleaning datasets, eliminating all of the noise and retaining correct observations. However the usefulness of this sort of algorithms is not limited to data cleaning. In [12] a modification of this algorithm is used to strengthen a learning algorithm, obtaining promising results.”

wherein “discriminate” is defined via Dictionary.com:
discriminate

1	to make a distinction in favor of or against a person or thing on the basis of the group, class, or category to which the person or thing belongs rather than according to actual merit; show partiality:
The new law discriminates against foreigners. He discriminates in favor of his relatives.
2	to note or observe a difference; distinguish accurately:
to discriminate between things.
verb (used with object), dis·crim·i·nat·ed, dis·crim·i·nat·ing.
3	to make or constitute a distinction in or between; differentiate:
a mark that discriminates the original from the copy.
4	to note or distinguish as different:
He can discriminate minute variations in tone.

wherein “distinguish” is defined, emphasis added “to divide into classes; classify”:

distinguish
verb (used with object)
1	to mark off as different (often followed by from or by):
He was distinguished from the other boys by his height.
2	to recognize as distinct or different; recognize the salient or individual features or characteristics of:
It is hard to distinguish her from her twin sister.
3	to perceive clearly by sight or other sense; discern; recognize:
He could not distinguish many of the words.
4	to set apart as different; be a distinctive characteristic of; characterize:
It is his Italian accent that distinguishes him.
5	to make prominent, conspicuous, or eminent:
to distinguish oneself in battle.
6	to divide into classes; classify:
Let us distinguish the various types of metaphor.
7	Archaic. to single out for or honor with special attention; 














6 Experimental Results”, 1st paragraph:
“We performed several experiments in order to test the performance of the method described in the Section 4. We used the machine learning training-datasets outlined in the last Section. For each dataset we performed 3 experiments and the average is presented in the tables. For every experiment each dataset was affected in a similar way: 5% of the data were affected with noise and another 5% of the data were affected by inserting outliers (useful-anomalies). The difference lies in the way that the noise and outliers were generated for each dataset, see Section 5 for a description
of this process.”; and

Section “6 Experimental Results”, 3rd paragraph:
“Each experiment consists of applying the algorithm from Figure 1 to each of the datasets. We compare some parameters such as: percentage of outliers (O.D.) and noise detected (N.D.), confusions between noise and outliers, number of new measurements needed for noisy observations (CLN), percentage of true positives (TP) and false positives (FP), as well as recall, precision and F measure value. Furthermore, we reported the percentage of accuracy improvement using the LWLR learning algorithm after applying our noise-aware algorithm; taking as baseline the accuracy of
the learning algorithm in the affected dataset without any processing.”).














bold above, the claimed:
“a data exchange port of the system to receive one or more datasets from the data providing system and one or more identification models from the service providing system;
a data transmitting port of the system connected to the data providing system  and the service providing system for conducting content identification;
one or more storage devices;
one or more processors in communication with the data exchange port, the data transmitting port, and the one or more storage devices, wherein when executing, the one or more processors:…
		
or an updated second identification model determined in a prior iteration;
update the qualified dataset and the unqualified dataset based on the second classification result; and
update, based on the updated qualified dataset, the second identification model; and…
based on the updated qualified dataset or the updated second identification model.”





a data exchange port (or any one double-headed arrow in fig. 14) of the system (as shown in fig. 14) to receive one or more datasets from the data providing system (via fig. 14:1404: “Memory” that “may comprise…some combination”) and one or more identification models (via fig. 2:205: “an untrained predictive model”) from the service providing system (via fig. 14:1410: “Adaptive Learning Module”);
a data transmitting port (or any other one double-headed arrow in fig. 14) of the system (as shown in fig. 14) connected (as shown in fig. 4) to the data providing system (said via fig. 14:1404: “Memory” that “may comprise…some combination”) and the service providing system (via fig. 14:1410: “Adaptive Learning Module”) for conducting content identification (or “ ‘content,’ ” “identification based on data”);
one or more storage devices (said via fig. 14:1404: “Memory” that “may comprise…some combination”);
one or more processors (via fig. 14:1402: “Processor”) in communication with the data exchange port (said or any one double-headed arrow in fig. 14), the data transmitting port (said or any other one double-headed arrow in fig. 14), and the one or more storage devices (said via fig. 14:1404: “Memory” that “may comprise…some combination”), wherein when executing, the one or more processors (via fig. 14:1402: “Processor”):…
		




to be incorporated into the qualified dataset (via fig. 9: “Add the object to a first cluster” represented in fig. 6:610: “Input Data Analysis”)…
or an updated second (via said “retrain”) identification model determined in a prior iteration;
update the qualified dataset and the unqualified dataset (said via fig. 2:230: “update…the training data set” as detailed in fig. 3: “Dataset D1” to “Dataset N”) based on the second (via said “retrain”) classification result (said via fig. 6:630: “Predictive Model (Classifier)” represented in fig. 2:205: “an untrained predictive model”); and
update (said incrementally via said via “retrain the model” or “incremental re-training of the model”), based on the updated qualified dataset (said via fig. 2:230: “update…the training data set” as detailed in fig. 3: “Dataset D1” to “Dataset N”), the second (via said “retrain”) identification model (said via fig. 2:230: “update the model”); and…
(fig. 2:20) based on the updated qualified dataset or the updated second (via said “retrain”) identification model (via fig. 2:230) to be provided to the data providing system (said via fig. 14:1404: “Memory” that “may comprise…some combination” as represented in fig. 6:600, 605 and 665 via:

“As used herein, the terms "data," "content," "information" and similar terms may be used interchangeably to refer to data capable of being captured, transmitted, received, displayed and/or stored in accordance with various example embodiments.  Thus, use of any such terms should not be taken to limit the spirit and scope of the disclosure.  Further, where a computing device is described herein to receive data from another computing device, the data may be received directly from the another computing device or may be received indirectly via one or more intermediary computing devices, such as, for example, one or more servers, relays, routers, network access points, base stations, and/or the like.  Similarly, where a computing device is described 
herein to send data to another computing device, the data may be sent directly to the another computing device or may be sent indirectly via one or more intermediary computing devices, such as, for example, one or more servers, relays, routers, network access points, base stations, and/or the like.”;

c.4,ll. 11-22:
“Data being continuously sampled from a data stream representing data collected from a variety of online sources (e.g., websites, blogs, and social media) is an example of dynamic data.  A system that automatically performs email fraud identification based on data sampled from a data stream is an example of a system that processes dynamic data.  Analysis of such dynamic data typically is based on data-driven models that can be generated using machine learning.  One type of machine learning is supervised learning, in which a statistical predictive model is derived based on a training data set of examples representing the modeling task to be performed.”; and

c.18,l. 63 to c.19,l.20:
“Memory 1404 may comprise, for example, volatile memory, non-volatile 
memory, or some combination thereof.  Although illustrated in FIG. 14 as a single memory, memory 1404 may comprise a plurality of memory components.  The 
plurality of memory components may be embodied on a single computing device or 
distributed across a plurality of computing devices.  In various embodiments, memory 1404 may comprise, for example, a hard disk, random access memory, cache 
memory, flash memory, a compact disc read only memory (CD-ROM), digital versatile disc read only memory (DVD-ROM), an optical disc, circuitry configured to store information, or some combination thereof.  Memory 1404 may be configured to store information, data (including analytics data), applications, instructions, or the like for enabling circuitry 1400 to carry out various functions in accordance with example embodiments of the present invention.  For example, in at least some embodiments, memory 1404 is configured to buffer input data for processing by processor 1402.  Additionally or alternatively, in at least some embodiments, memory 1404 is configured to store program instructions for execution by processor 1402.  Memory 1404 may 
store information in the form of static and/or dynamic information.  This stored information may be stored and/or used by circuitry 1400 during the course of performing its functionalities.”).


Regarding claim 2, claim 2 is rejected the same as claim 15. Thus, argument presented in claim 15 is equally applicable to claim 2.
Regarding claim 3, Escalante as combined teaches the system of claim 1 
Regarding claim 4, claim 4 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 4.
Regarding claim 6, claim 6 is rejected the same as claim 17. Thus, argument presented in claim 17 is equally applicable to claim 6.








Regarding claim 7, with respect to child claims 8-12, Escalante as combined teaches the system of claim 1, wherein to classify (said resulting in “correct classifications”), based on a second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) to generate a second classification result (said resulting in “correct classifications”) that identifies a portion (said or “a new instance…class” via said via resulting in “correct classifications”) of the 
determine, based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), whether a third probability (said via “a confidence level cl”) that the image data in the corresponds to a target first subject (said of a “camera” of fig. 5) exceeds the second accuracy threshold (said comprised by “the thresholds”).


bold above, the claimed:
determine, based on the second identification model, whether a third probability that the image data …corresponds to a target first subject exceeds the second accuracy threshold.
Accordingly, Jeffery teaches:
determine (via fig. 7:715: “Judgement”), based on the second (via said “retrain”)  identification model (via fig. 7: 705: “predictive model”), whether a third (via “per”) probability (or “a probability” via fig. 7:715: “confidence”) that the image data (corresponding to fig. 7:705: “input data”)…corresponds (via “belongs”) to a target first subject (or “the cluster/distribution T”) exceeds (via fig. 7:715: “Yes”) the second accuracy threshold (via fig. 7:715: “a confidence threshold” via Jeffery, c.7,ll. 44-65:
“Using an input from a clustering/distribution algorithm 320 respectively associated with each operator estimate, a classifier 330, implementing a per operator estimator trained on the distribution, then determines a per operator estimate confidence value estimating probability P.sub.n(x|T), a probability based on the operator estimator n that the feature vector x belongs to the cluster/distribution T of multi-dimensional data instance feature vectors to which it has been assigned.  The data instance is assigned an operator estimation score representing the values of the set of per operator estimates 360.  For example, referring to the exemplary binary classification task, a higher operator estimation score indicates that the data instance would be assigned to one of the two classes by a binary classifier with a greater degree of confidence/certainty because the data instance is at a greater distance from the decision boundary of the classification task.  Conversely, a lower operator estimation score indicates that the assignment of the data instance to one of the classes by the binary classifier would be at a lower degree of confidence/certainty because the data instance is located close to or at the decision boundary for the classification task.”).




a)	including Escalante’s “decision rules”, cited in the rejection of claim 14, in Jeffery’s figures 3:320: “a clustering/distribution algorithm 320” coupled with Jeffery’s flowchart of fig. 7; and
b)	input data, such as image data, into the modified decision rules;
and recognize that the modification is predictable or looked forward to in order to provide “quality assurance” of machine learning based on the modified judgement decision rules via Jeffery, c.9,ll. 30-41:
“In some embodiments, accuracy assessment is implemented by a quality assurance component 160 to generate an aggregate/moving window estimate of accuracy.  In some embodiments, the quality assurance component 160 is configured as a dynamic data quality assessment system described, for example, in U.S.  patent application Ser.  No. 14/088,247 entitled "Automated Adaptive Data Analysis Using Dynamic Data Quality Assessment," filed on Nov.  22, 2013, and which is incorporated herein in its entirety.  An exemplary dynamic quality assessment system is described in detail with reference to FIG. 10 and method 700 of FIG. 7.”

Further regarding system claim 7, system claim 7 is NOT rejected the same as method claim 18. Thus, argument presented in method claim 18 is NOT equally applicable to system claim 7.
Regarding claim 18’, claim 18’ is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 18’.



Regarding claim 8, Escalante as combined teaches the system of claim 7, wherein to determine, based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), whether a third probability (via said “the thresholds” as modified via the combination) that the image data in the corresponds to a target first subject (said of a “camera” of fig. 5) exceeds the second accuracy threshold (via said “the thresholds” as modified via the combination), the one or more processors (said “machine learning algorithm” as modified via the combination):
determine, based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), an estimated (via “an estimation error”) feature represented in the image data in the 



st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), a reference (via said “repository: UCI”) feature associated with each candidate first subject
determine, based on the estimated (via “an estimation error”) feature and the one or more reference (via said “repository: UCI”) features, the target first subject (said of a “camera” of fig. 5) from the one candidate first subjects (said of a “camera” of fig. 5); and
determine the third probability (said via “a confidence level cl” as modified vi the combination); and
compare the third probability (said via “a confidence level cl” as modified vi the combination) with the second accuracy threshold (via said “the thresholds” as modified via the combination via:
section “3.2 Kernel based novelty detection”, 1st paragraph:
“In order to develop an accurate noise-aware algorithm we need first a precise method for novelty detection. We decided to use a novelty detection algorithm that has outperformed others in an experimental comparison [11]. This algorithm presented in [28] computes the center of mass for a dataset in feature space by using a kernel matrix K, then a threshold t is fixed by considering an estimation error (Eq. 3) of the empirical center of mass, as well as distances between objects and such center of mass in a dataset.”).

Thus, the combination does not teach, as indicated in bold above, the claimed “candidate”, twice.

“In some embodiments, one or more candidate training data sets may be generated by updating the current training data 120 using a selected set of labeled data instances.  In embodiments, updating the current training data 120 may include pruning the training data set and replacing removed data with at least a subset of the selected labeled data.  In some embodiments, pruning the training data set may include removing outliers from the training data.  In some embodiments in which the model is a classifier, removing outliers may be implemented on a per class basis (e.g., removing a training data sample describing a patient who has been classified as having a particular disease but has attributes that are inconsistent with the attributes describing other 
patients who have been classified as having that disease).  Additionally and/or alternatively, updating the training data may include pruning outliers from the selected labeled data before updating the training data.”

	Thus, said one of ordinary skill in the art of machine learning can modify Escalante’s “machine learning algorithm” with a training dataset with Jeffery’s teaching of the “one or more candidate training data sets” and recognize that the modification is predictable or looked forward to because the “one or more candidate training data sets” is updated by “updating” comprising incorporation of “new or more accurate information in” the training datasets via Dictionary.com:
update
verb (used with object), up·dat·ed, up·dat·ing.
1	to bring (a book, figures, or the like) up to date as by adding new information or making corrections:
to update a science textbook.
2	Computers. to incorporate new or more accurate information in (a database, program, procedure, etc.).
3	to bring (a person, organization, etc.) up to date on a particular subject:
The magazine article will update you on the international situation.





Regarding claim 9, Escalante as combined teaches the system of claim 8, wherein to determine one or more reference (via said “repository: UCI”) features associated with one or more candidate first subjects, the one or more processors (said “machine learning algorithm” as modified via the combination):
for each of the one or more candidates first subject (said of a “camera” of fig. 5 as modified via the combination),
determine (or learning with confidence), based one or more images in the first part (said each comprising said “example…class” resulting in said “correct classifications”) of the each candidate first subject (said of a “camera” of fig. 5 as modified via the combination), a set of features (said as shown in fig. 5) associated with the each candidate first subject (said of a “camera” of fig. 5 as modified via the combination) using the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination);
determine (via said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) an equalization feature (said as shown in fig. 5) based on the set of features (said as shown in fig. 5); and
designate (via “feature selection”) the equalization feature (said as shown in fig. 5) as the reference (via said “repository: UCI”) feature (said as shown in fig. 5) associated with the each candidate first subject (said of a “camera” of fig. 5 as modified via the combination via:
th paragraph:
“In Figure 1 the base noise-aware algorithm is shown. The data preprocessing module includes dimensionality reduction, scaling data, feature selection or similar necessary processes. In this work we applied KPCA for dimensionality reduction of the astronomical domain; reducing the dimensionality from 12134 features to 100 principal components. For the faces data we reduced the data from vectors of size 10304 to small vectors of size 50.”).

Thus, the combination does not teach, as indicated in bold above, the claimed “equalization”.
Accordingly, Jeffery teaches the claimed equalization (or “Each operator (e.g., normalization)” via c.7,ll. 37-43:
“In embodiments, an operator estimate 302 is calculated 410 (as shown in FIG. 4) for each feature.  An operator represents a single data cleaning manipulation action applied to a feature.  Each operator (e.g., normalization) has at most one statistical model to power its cleaning of the data.  In some embodiments, an operator estimate 302 may include multiple operators chained together.”

normalization
normalisation
noun
1	the act or process of normalizing

wherein “normalizing” is defined:
normalize
verb (used with object), nor·mal·ized, nor·mal·iz·ing.
1	to make normal:
Traditional Chinese medicine uses ginseng to normalize blood pressure.

wherein “normal” is defined:
normal
adjective
1	conforming to the standard or the common type; usual; not abnormal; regular; natural.
2	serving to establish a standard.

	


Regarding claim 10, Escalante as combined teaches the system of claim 8, wherein to determine whether a third probability (via said “the thresholds” as modified via the combination) that the image data in the 
determine a similarity (or “similarity” cited above in the rejections of claims 14 and 1) between the reference (via said “repository: UCI”) feature and the target first subject (said of a “camera” of fig. 5);
determine whether the similarity (said or “similarity” cited above in the rejections of claims 14 and 1) exceeds a second threshold (via said “the thresholds” as modified via the combination); and 




Regarding claim 11, Escalante as combined teaches the system of claim 7, wherein to classify (said resulting in “correct classifications”), based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) to generate a second classification result (said resulting in “correct classifications”) that identifies a portion (said or “a new instance…class” via said via resulting in “correct classifications”) of the second parts  (said each comprising said “example…class” resulting in said “correct classifications”) of the first groups (said each comprising “a subset”) 
for each second part of the second parts (said each comprising said “example… class” resulting in said “correct classifications”) of the first groups (said each comprising “a subset”)


st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), the third probability (said via “a confidence level cl” as modified via the combination) that the image data in the second part (said each comprising said “example…class” resulting in said “correct classifications”) of a first group (said each comprising “a subset”) corresponds to a target first subject (said of a “camera” of fig. 5) exceeds the second accuracy threshold (said comprised by “the thresholds” as modified via the combination); and
in response to a determination that the third probability (said via “a confidence level cl” as modified via the combination in the rejection of claim 7’s modified decision rules) of the 
Regarding claim 12, Escalante as combined teaches the system of claim 7, wherein to classify (said resulting in “correct classifications”), based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination), the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) to generate a second classification result (said resulting in “correct classifications”) that identifies a portion (said or “a new instance…class” via said via resulting in “correct classifications”) of the 
for each 







st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combinations’ model generation and modified decision rules in the rejection of claims 1 and 7, respectively), that the third probability (said via “a confidence level cl” as modified via the combinations’ model generation and modified decision rules in the rejection of claims 1 and 7, respectively) that the image data in the corresponds to a target first subject (said of a “camera” of fig. 5) is below the second accuracy threshold (said comprised by “the thresholds” as modified via the combinations’ model generation and modified decision rules in the rejection of claims 1 and 7, respectively); and
in response to a determination that the third probability (said via “a confidence level cl” as modified via the combinations’ model generation and modified decision rules in the rejection of claims 1 and 7, respectively) of the 
Regarding claim 13, claim 13 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 13.




















Regarding claim 20, claim 20 is rejected the same as claims 1 and 14. Thus, argument presented in claims 1 and 14 is equally applicable to claim 20. Accordingly, Escalante teaches a non-transitory computer readable medium, comprising at least one set of instructions (said via “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) for interacting with a data providing system and a service providing system, wherein when executed by one or more processors of a computing device, the at least one set of instructions (said via “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) causes the computing device to perform a method (via said via “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”), the method (via said via “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) comprising:
obtaining a data cleaning request (said via “requested…data…cleaning”) and a dataset (said or “data set”) from the data providing system (said represented in fig. 1: “Data preprocessing” and “End”), the dataset (said or “data set”) including multiple groups (said or one group of images for each person as shown in fig. 5: “Sample image… simulated… image”) of image data (said as shown in fig. 5);
in response to the data cleaning request (said via “requested…data…cleaning” represented in fig. 1: “Generate a new observation of i”) of the data providing (said via “a widely used machine learning repository: UCI”) system (said comprising fig 1: “Block diagram of the base noise-aware algorithm”): 


obtaining, based on the first groups (said each comprising “a subset”) of image data, a first identification (said or recognition) model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) configured with a first accuracy threshold (said comprised by “the thresholds”);














st old class) identification (recognition) model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) with a second (via a “new…class needs to be predicted” relative to the 1st old class) accuracy threshold (said comprised by “the thresholds”); 
in each of one 










st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”), the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) to generate a second (said via the “new…class needs to be predicted” relative to the 1st old class) classification result (said resulting in “correct classifications”) that identifies a portion (said or “a new instance…class” via said via resulting in “correct classifications”) of the  (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) being the initial (via said old class) second (via said new class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”) or an updated second identification model determined in a prior iteration;
updating (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) the qualified (said via a “feature” “center”) dataset (said via resulting in “correct classifications”) and the unqualified (said and thus “are considered outliers” relative to said “feature” “center”) dataset (said via resulting in “correct classifications”) based on the second (said via the “new…class needs to be predicted” relative to the 1st old class) classification result (said resulting in “correct classifications”); and
updating, based on the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) qualified (said via a “feature” “center”) dataset (said via resulting in “correct classifications”), the second (said via the “new…class needs to be predicted” relative to the 1st old class) identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation”); and 







a based on the updated (said via “by inserting outliers (useful-anomalies)” resulting in “accuracy improve-ment”) qualified (said via a “feature” “center”) dataset (said via resulting in “correct classifications”) or the updated second identification model 
Thus, Escalante does not teach, as indicated in bold above, the claimed:
or an updated second identification model determined in a prior iteration;
updating the qualified dataset and the unqualified dataset based on the second classification result; and
updating, based on the updated qualified dataset, the second  identification model; and 
based on the updated qualified dataset or the updated second identification model.
	

or an updated (via output of fig. 2:230: “update the model and/or the training data set”) second identification model determined in a prior iteration;
updating (said via output of fig. 2:230: “update the model and/or the training data set”) the qualified dataset and the unqualified dataset based on the second classification result; and
updating (said via output of fig. 2:230: “update the model and/or the training data set”), based on the updated (said via output of fig. 2:230: “update the model and/or the training data set”) qualified dataset, the second  identification model; and 
based on the updated (said via output of fig. 2:230: “update the model and/or the training data set”)  qualified dataset or the updated (said via output of fig. 2:230: “update the model and/or the training data set”)  second identification model
as shown in the rejections of claims 14 and 1 above.
Thus, said one of ordinary skill in machine learning and model generating thereof and data fitting thereof can modify Escalante’s “machine learning algorithm” as done in the rejection of claims 14 and 1 and recognize that the modification is predictable or looked forward to for the same reasons as in the rejection of claims 14 and 1.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escalante (Cleaning Training-Datasets with Noise-Aware Algorithms) in view of Jeffery et al. (US Patent 10,614,373) as applied above further in view of Fuentes et al. (Neural Networks and Instance-Based Learning for the Prediction of Stellar Atmospheric Parameters).
Regarding claim 5, Escalante as combined teaches the system of claim 4, wherein the fourth identification model (said or “machine learning algorithm” comprising “modeling” or imitating “human mental functions” such as learning by “imitation” as modified via the combination) is constructed based on a neural network model (or “artificial neural networks” via:
Section “6 Experimental Results”, 2nd paragraph:
“In this work we used locally weighted linear regression (LWLR) as our learning algorithm. LWLR is part of the group of instance based learning algorithms. This kind
of algorithm stores some or all of the training examples and then postpone any generalization effort until a new instances class needs to be predicted. At this moment the algorithm attempt to fit the training examples only in a region around the query point1. We choose LWLR as our machine learning algorithm because its training time is equal to zero. We perform many experiments, so with LWLR we avoid the training process time. Furthermore results from [13] show that LWLR outperforms artificial neural networks and self organizing maps in the prediction of stellar atmospheric parameters.”).

	Thus, Escalante does not teach claim 5 when considered as a whole.

	




Section “5. Conclusions and Future Work”:
“We have performed an experimental comparison of locally weighted regression, self-organizing maps and feedforward neural networks, three well-known machine learning methods, applied to the problem of predicting stellar atmospheric parameters from spectral indices. Our experimental results show that all three methods are capable of yielding predictions that are as accurate as those made by human experts. While the three methods provide very good results, locally weighted regression provides slightly better accuracy than the other methods. We also introduced a fourth method, a heterogeneous ensemble that combines the results of the three individual methods by means of an unweighted average. This ensemble performs better than any of the individual methods, both with the original data and when a significant amount of Gaussian noise is added to the data.”











Suggestions
Applicant’s disclosure states:
[0003] Neural network has greatly promoted the development of face recognition technology, which in turn expands the use of face recognition technology. The neural network used for face recognition needs to be trained using face data, which needs a large number of face images. At present, face images in a face database are mostly collected through the network. The quality of the face images may be uneven. For example, some pictures may be blurry, which leads to the face features cannot be identified precisely. In some embodiments, some person's pictures may be mistaken for another person. In addition, the data size associated with each person may be uneven. Therefore, it is desirable to develop systems and methods to clean data to provide cleaned data with a certain accuracy.

[0074] In 606, the processing device 112 (e.g., the data cleaning module 430) may clean the preprocessed dataset. The processing device 112 may clean the reprocessed dataset by identifying at least one portion of the preprocessed dataset with an inaccurate label and re-classifying the identified portion of the preprocessed dataset with the inaccurate label. For example, an image in a group "A" may be pre-tagged with a label "A" corresponding to a subject "A." The processing device 112 may determine whether the image is pre-tagged with an inaccurate label based on a probability that the image in the group "A" corresponds to subject "A." If the probability that the image in the group "A" corresponds to subject "A" is below a threshold, the processing device 112 may determine that the image is pre-tagged with an inaccurate label. If the processing device 112 determines that the probability that the image in the group "A" corresponds to subject "A" below a threshold, the processing device 112 may remove the image from the group "A". Further, the processing device 112 may classify the image into a group "B" corresponding to a subject "B" if the processing device 112 determines that the probability that the image corresponding to the subject "B" exceeds the threshold.

Claim 14 does not claim “accuracy”, noun form. In contrast, claim 14, line 12 claims “a first accuracy threshold”. In contrast, claim 10’s “similarity” is directed to the accuracy, noun form, in view of hindsight of applicant’s disclosure. Claim 14 does not claim “clean… by identifying…and re-classifying”. In contrast, said Escalante cleans by data substitution and said Jeffery teaches power data cleaning in the context of normalization or regularization.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS cited CN 108052925 A (JIANGXI GAOCHUANG) as of 12/4/20 is pertinent as teaching “update of model” (section: “The content of the invention”, 2nd paragraph, line 10), which suggests that the model itself is updated via hindsight of applicant’s claim 1, lines 33,45: “updating…the second identification model”, that is more directed to “updating…identity information and face information” (said section: “The content of the invention”, 8th paragraph, last three lines) rather than the model itself of said “update of model”. Thus, the claimed twice “updating” in claim 14, lines 31-34 is not taught when claim 14 is considered as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                             
/ANDREW M MOYER/Primary Examiner, Art Unit 2663